—Decree, Surrogate’s Court, New York County (Renee Roth, S.), entered September 5, 1995, dismissing the objections and admitting the subject will to probate, unanimously affirmed, without costs.
The proponents made out a prima facie case for probate through the testimony of the two attesting witnesses, both attorneys, as to all the required formalities of execution (Matter of Tully, 227 AD2d 288). Objectant’s conclusory allegations, unsupported by any proof notwithstanding extensive discovery, were insufficient to raise a triable issue of fact with regard to due execution, testamentary capacity, or alleged fraud or undue influence (see, supra; Matter of Bartel, 214 AD2d 476). We have considered objectant’s other claims, including bias on the part of the Surrogate requiring recusal, and find them to be without merit. Concur—Murphy, P. J., Wallach, Kupferman, Williams and Mazzarelli, JJ.